Citation Nr: 0011581	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-01 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

Entitlement to an increased evaluation for the residuals of 
post-operative right knee injury with arthritis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1972.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which an increased 
evaluation for postoperative right knee injury with arthritis 
was denied.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected postoperative residuals 
of a right knee injury are manifested by impairment of the 
meniscus involving episodes of locking, pain, and effusion 
into the joint.

3.  The veteran's service connected right knee arthritis is 
manifested by painful and limited right knee joint motion, 
measured as extension to 0 degrees and flexion of no less 
than 115 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, and no higher, for 
the service-connected postoperative residuals of a right knee 
injury are met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5258 (1999).

2.  The criteria for a rating greater than 10 percent for the 
service-connected right knee arthritis are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5010 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  

In May 1999, the Board remanded this case for further 
development, including the procurement of additional medical 
treatment records and consideration of various manifestations 
of the veteran's right knee disability under VAOPGCPREC 23-97 
(7/1/97) and Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

A review of the claims file shows that the RO complied with 
the terms of the Remand.  In May 1999, the RO sent the 
veteran a letter requesting that he authorize release of any 
private medical treatment records concerning his right knee, 
including that of his employer, the U.S. Postal Service 
(USPS); and advising him that requests for records from VA 
Medical Center in Fayetteville, North Carolina had come back 
negative.  The veteran responded in June 1999, submitting 
copies of his USPS medical records and stating that he had 
received no further treatment, hence there were no more 
records than those he had already submitted.

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§ 4.1, 4.2 (1999).  The present case further presents a 
potentially confusing recent history involving the changing 
of diagnostic codes.  A rating decision dated in October 1972 
originally granted service connection for a disability 
described as impairment of the right knee, internal, 
assigning a 10 percent evaluation under Diagnostic Code 5257, 
based on the evidence then of record, which included service 
medical records and a July 1972 VA examination report.  These 
records show that the veteran underwent inservice repair of 
the medial collateral and anterior cruciate ligament.  
Hospital records show he was discharged with diagnoses of 
medial collateral ligament and anterior cruciate ligament 
tear, and moderate laxity medial collateral ligament, right 
knee.  The VA examination report reveals subjective 
complaints of slipping pain with objective observations of a 
10 to 15 degree loss in right knee flexion.  The examiner 
diagnosed postoperative residuals of surgical repair of the 
medial collateral and anterior cruciate ligament, right knee, 
with adequate functioning.  

In an April 1977 rating decision, the RO assigned a 20 
percent evaluation from December 28, 1976, under Diagnostic 
Code 5260, changing the description to reflect internal 
derangement, right knee, with early degenerative joint 
disease in the medial joint and mild residuals of valgus 
instability.  The evidence then of record included a February 
1977 private evaluation report and a March 1977 VA 
examination report.  The private evaluation reflects 
subjective complaints of giving way, locking, and crepitus.  
The examiner observed effusion in the right knee joint, with 
more than one inch of atrophy, crepitus medially with pain, a 
10-degree valgus instability, and rotary instability.  X-rays 
evidenced diminution of the medial joint line space, squaring 
of the femoral condylar subchondral bone, and marginal 
osteophytes along the medial joint line.  The examiner 
assessed residual valgus instability and mild rotary 
instability in the right knee with articular degeneration in 
the medial compartment, internal derangement, probable torn 
medial meniscus, and possible nonvisualizing loose bodies of 
pure cartilage.  The VA examination reflects similar 
subjective complaints; with objective observations of 3/4 inch 
atrophy in the right quadriceps, uncertain crepitus over the 
medial joint, 30 degrees flexion but full extension, but good 
stability without effusion or rotary instability.  Results of 
X-rays then taken evidence soft tissue swelling with mild 
narrowing of the medial joint space and marginal spurring 
consistent with traumatic arthritis. 

This evaluation and description remained unchanged until 
August 1997, when the RO confirmed and continued the 20 
percent evaluation, but changed the Diagnostic Code to 5010-
5257, and the description to post-operative right knee injury 
with arthritis.  The evidence included a July 1997 VA 
examination report, showing subjective complaints of pain; 
and objective observations of range of right knee joint 
motion from zero to 135 degrees with all ligaments intact, 
and without joint line pain, instability, swelling, or 
deformity.  The examiner noted the veteran could stand on his 
toes and heels, and could squat.  Results of X-rays reveal 
extensive degenerative arthritis with narrowing and 
chondrocalcinosis involving both medial and lateral 
compartments, hypertrophic change along the medial aspect of 
the knee, and degenerative changes in the patellofemoral 
joint.  The examiner diagnosed post-status anterior cruciate 
ligament and medial meniscectomy, right knee, with 
degenerative joint disease.  

As noted above, the Board remanded this claim to the RO for 
further development, including whether or not other of the 
manifestations of the veteran's right knee disability should 
be afforded separate, compensable evaluations in accordance 
with VAOPGCPREC 23-97.  As noted above, the veteran responded 
to the RO's request for additional records by submitting 
copies of his USPS medical records and stating that there 
were no other records than those he had already submitted.

The veteran underwent another VA examination in July 1999.  
The examination report reflects subjective complaints of 
locking, pain, limitation of motion, and effusion in the 
right knee joint.  The examiner observed the veteran to 
exhibit restricted flexion, effusion, and atrophy in the 
right quadriceps and calf, and pain on patellofemoral 
compression.  Specifically, range of right knee joint motion 
measured zero to 115 degrees, as compared to zero to 135 
degrees on the left.  The right thigh was measured at 51 
centimeters in diameter above the tibial tubercle and 43 
centimeters at the gastrocnemius, as compared to 58 and 44 
centimeters, respectively, on the left.  And the right knee 
was measured at 48 centimeters in diameter, as compared to 43 
on the left.  Results of X-rays evidence almost complete loss 
of clear space medially, osteophyte formation on the medial 
joint line region, and narrowing of the patellofemoral 
articulation with osteophyte formation but maintained clear 
space laterally.  The examiner diagnosed postoperative right 
knee injury with marked degenerative joint disease.

Based on the foregoing, the RO broke the veteran's 20 percent 
evaluation into two 10 percent evaluations, assigning 10 
percent under Diagnostic Code 5299-5259 for those symptoms 
attributable to that part of the right knee disability 
described as post-operative meniscectomy, right knee injury, 
and 10 percent under Diagnostic Code 5010 for those symptoms 
attributable to that part of the right knee disability 
described as traumatic arthritis of the right knee.  

The veteran has appealed the assignment of the 20 percent 
evaluation assigned for his service-connected right knee 
disability.  In particular, he testified before the 
undersigned member of the Board that his right knee is 
unstable, dislocates and collapses and that he requires the 
use of a brace; that he experiences pain, swelling, weakness, 
and atrophy because of his right knee disability; and that 
his right knee disability affects his job performance with 
the USPS.  The veteran presented additional evidence at his 
hearing, including private medical records and documents from 
his employer.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ Part 4 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness of these systems in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1999).

The current 10 percent evaluation assigned for post-operative 
meniscectomy, right knee injury, was assigned under 
Diagnostic Code 5299-5259 for an unlisted residual condition 
of the right knee, evaluated under the criteria for 
symptomatic removal of semilunar cartilage.  There is no 
higher evaluation afforded under this diagnostic code.  See 
38 C.F.R. §§ 4.27, 4.71a, Diagnostic Code 5259 (1999).  
However, although the July 1997 VA examination report 
contains a pertinent diagnosis of "post status ACL and 
medial meniscectomy right knee with degenerative joint 
disease", the claims file contains no clinical evidence 
reflecting that the veteran has actually undergone a 
meniscectomy.  Rather, the medical evidence documents 
dislocated semilunar cartilage with the presence of such 
symptoms as locking, pain, and effusion into the right knee 
joint, symptomatology contemplated under Diagnostic Code 
5258.  Specifically, private treatment records dated in March 
1998 reveal that the veteran sought emergency room treatment 
for an episode of locking.  He presented with complaints of 
pain and was unable to fully flex his right knee.  The 
physician noted palpable effusion with warmth, tenderness 
over the lateral joint line, and increased pain with flexion 
greater than 45 degrees.  The veteran was observed to 
ambulate with a limp.  Clinical findings reveal confirmed 
effusion in the joint, which required aspiration.  Acute 
right knee effusion secondary to osteoarthritis was 
diagnosed.  An April 1998 private evaluation is also of 
record and reports clinical findings reflecting complete loss 
of joint space medially with bone on bone contact, large 
osteophytes medially, loose bodies versus osteophytes in the 
lateral compartment, and a very shallow notch with founding 
of the tibial spines.  The examiner prescribed a hinge type 
brace, recommended workplace modification, and opined that a 
total knee replacement would be required in future.  Finally, 
as noted above, effusion was found upon VA examination in 
July 1999.

After consideration of the evidence, the Board finds that the 
assignment of a 20 percent rating under Diagnostic Code 5299-
5258 is appropriate for the veteran's postoperative right 
knee disability.  Specifically, the medical evidence 
demonstrates that the veteran's right knee disability is 
characterized by dislocated semilunar cartilage with episodes 
of locking, pain, and effusion into the joint.

The current 10 percent evaluation assigned for traumatic 
arthritis of the right knee was assigned under Diagnostic 
Code 5010.  Diagnostic Code 5010 directs that arthritis due 
to trauma and documented by X-ray findings shall be rated as 
degenerative arthritis, Diagnostic Code 5003.  Diagnostic 
Code 5003 directs that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.) or under the evaluations provided under Diagnostic Code 
5003, which direct that arthritis established by X-ray 
findings and manifested by limitation of motion otherwise 
uncompensable under the appropriate diagnostic code for that 
specific joint will be rated 10 percent disabling for the 
involvement of each major joint or group of minor joints 
affected.  Under Hicks v. Brown, 8 Vet. App. 417 (1995), 
limited motion includes painful motion.  See also 38 C.F.R. 
§ 4.59 (1999).  In addition, weakness and swelling are also 
manifestations considered by the criteria as indicative of 
limitation of the normal excursion of joint movement in 
different planes.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  A 
note following Diagnostic Code 5003 indicates that the 10 
percent and 20 percent evaluations provided by the diagnostic 
code are not to be combined with ratings based on limitation 
of motion.

In this case, the evidence shows that the veteran has limited 
range of right knee joint motion, with pain upon flexion.  In 
addition, he has testified, and the medical evidence 
establishes, that he experiences atrophy and weakness.  In 
July 1999, the right leg was measured at 51 centimeters in 
diameter above the tibial tubercle and 43 centimeters at the 
gastrocnemius, as compared to 58 and 44 centimeters, 
respectively, on the left.  However, the medical evidence 
simply does not establish that the criteria for a rating 
greater than 10 percent under either Diagnostic Code 5260 or 
5261 are met.  Under Diagnostic Code 5260, limitation of 
flexion of the leg is rated 0 percent when 60 degrees, 10 
percent when 45 degrees, and 20 percent when 30 degrees.  
Under Diagnostic Code 5261, limitation of extension of the 
leg is rated 0 percent when 5 degrees, 10 percent when 10 
degrees, and 20 percent when 15 degrees.  The medical 
evidence demonstrates that range of right knee joint motion 
was measured at zero to 115 degrees in July 1999 and April 
1998, and at zero to 135 degrees in July 1997.

After consideration of the evidence, the Board concludes that 
the initial rating of 10 percent under Diagnostic Code 5010-
5003 is appropriate, for painful and limited motion not 
warranting a compensable evaluation under Diagnostic Code 
5260 or 5261.  Specifically, the medical evidence simply does 
not show that the veteran's right knee disability is 
characterized by limitation of flexion to 45 degrees or less, 
as required for a 10 percent rating under Diagnostic Code 
5260, or limitation of extension to 10 degrees or more as 
required under Diagnostic Code 5261.  The Board notes that 
the treatment record in March 1998 indicates that motion 
beyond 45 degrees of flexion was increasingly painful.  This 
could support the assignment of a 10 percent rating under 
Diagnostic Code 5260; however, the assignment of such a 
rating would preclude the assignment of a 10 percent rating 
using Diagnostic Code 5003 for painful or limited motion.  
Consequently, the Board concludes that the totality of the 
evidence supports the assignment of the 10 percent rating 
under Diagnostic Code 50101-5003.   

As noted above, in VAOPGCPREC 23-97 (July 1, 1997), it was 
held that where the manifestations of a condition create a 
separate disability, the symptomatology of which neither 
duplicates nor overlaps that of another condition, assigning 
a separate rating under the appropriate diagnostic code does 
not violate the provisions of 38 C.F.R. § 4.14, which 
prohibits evaluating the same manifestations of a condition, 
albeit diagnosed variously, under different ratings.  The 
opinion held, for example, that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003, for arthritis, and 5257, for 
instability.  See also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  Thus, in addition to considering whether higher 
evaluation for the veteran's service-connected post-operative 
meniscectomy, right knee injury, under Diagnostic Code 5299-
5259; and traumatic arthritis, right knee under Diagnostic 
Code 5010 are warranted, the Board will also analyze whether 
a compensable evaluation is warranted for other 
manifestations that may be rated under Diagnostic Codes 5256, 
5257, 5262, and 5263.

Diagnostic Codes 5256, 5257, 5262, and 5263 afford 
compensable evaluations for, respectively, favorable 
ankylosis of the knee, slight impairment of the knee 
involving recurrent subluxation or lateral instability, 
malunion of the tibia and fibula characterized by slight knee 
or ankle disability, and genu recurvatum.  However, the Board 
finds that the required manifestations are not met.  First, 
while the veteran is diagnosed with osteoarthritis and 
traumatic arthritis, the medical evidence does not show that 
his right knee joint has been fused, either by disease or 
surgery.  Second, the history of the veteran's right knee 
disability reflects that he has experienced instability and, 
reports of examination conducted as recently as April 1998 
and July 1999 reveal findings of positive anterior drawer 
sign.  Nonetheless, the July 1997 and July 1999 VA 
examination reports show no other findings or observations of 
instability.  Rather, these reports reflect findings of 
effusion, degeneration of joint space, and limitation of 
motion-findings that, as discussed above, are more 
appropriately compensated under Diagnostic Codes 5258 and 
5010-and show that the right knee ligaments are intact.  
Corroborating these findings, treatment records document that 
the veteran has sought treatment for episodes of locking and 
effusion, rather than collapse, and present clinical findings 
of effusion, rather than subluxation.  Third, while the 
medical evidence shows the veteran has been prescribed a knee 
brace and describes his right knee to be in a position of 3 
degrees varus, the record simply does not contain findings 
evidencing malunion of the tibia and fibula or hyperextension 
of the right knee joint.  

After consideration of the evidence, the Board finds that the 
criteria for separate compensable evaluations under 
Diagnostic Codes 5256, 5257, 5262 or 5263 are not warranted.

Separate compensable evaluations are also warranted for 
symptoms of the scars that are the result of the veteran's 
inservice right knee surgery.  Under Diagnostic Code 7803 and 
7804, a 10 percent evaluation is warranted for a scar that is 
poorly nourished with repeated ulceration or that is tender 
and painful on objective observation.  Diagnostic Code 7805 
affords a 10 percent evaluation for a scar that limits the 
function of the joint so affected.  However the medical 
evidence simply does not show that any of the required 
manifestations are present.  Rather, in July 1997, the scars 
were described as well-healed; and, in July 1999, no findings 
at all were ascribed to the scars.  Concerning limitation of 
motion, the veteran has not contended, nor does the medical 
evidence show, that he experiences limitation of right knee 
joint motion due to the residuals scars.

After consideration of the evidence, the Board finds that the 
criteria for separate compensable evaluations for the 
residual scars under Diagnostic Codes 7803, 7804, or 7805 are 
not warranted.

This does not, however, preclude the granting of a higher 
evaluation for the right knee disability than has been 
granted herein.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. As discussed above, higher and 
separate compensable evaluations are provided for greater 
disability under various diagnostic codes, but the required 
manifestations are not present.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The record does not show that the veteran has required 
frequent hospitalization for his right knee disability.  
Moreover, the disabling manifestations of locking and 
effusion, pain, and limitation of motion in the right knee do 
not present an unusual or exceptional disability picture.  
The veteran has presented evidence that his physician 
prescribed a leave of absence from his employment with USPS, 
following a trial period of employment in which the veteran 
was to limit the amount of overtime performed.  But in each 
case, the documentation notes that the right knee is not the 
only disability limiting the veteran's ability to perform his 
job.  In a September 1998 letter, the physician states that 
the veteran requires a leave of absence due to his 
hypertension, asbestosis, arthritis, and depression.  And, in 
October 1998, the same physician states that the conditions 
for which he restricts the veteran from overtime are 
osteoarthritis of the knees, anxiety, and depression.  Hence, 
the evidence cannot show that the impairment resulting from 
the right knee disability, alone, markedly interferes with 
his employment.  Thus, there is no evidence that the 
impairment resulting solely from the right knee disability 
warrants extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from the post-operative right knee injury and 
traumatic arthritis are adequately compensated by the ratings 
discussed above.  Therefore, extraschedular consideration 
under 38 C.F.R. § 3.321(b) (1999) is not warranted.

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Objective observations of painful and limited 
movement, pain, effusion, atrophy, and weakness were noted by 
the examiners.  No findings were made of abnormal movement, 
guarding of movement, or changes in condition of the skin 
indicative of disuse.  In addition, the veteran complained of 
weakness, swelling, and locking, which have been considered 
and compensated as discussed above.  He also complained of 
instability, collapse, and dislocation, which were not shown 
by the medical evidence.  As the veteran's complaints of 
weakness, swelling, and locking have been compensated, they 
do not, by themselves, support an assignment of a higher or 
separate, compensable evaluation other than that which is 
confirmed and awarded by this decision.  As discussed above, 
the ratings now assigned for the right knee disability 
account for the painful and limited motion, effusion, 
locking, and pain demonstrated.  The presence of other 
factors listed in 38 C.F.R. § 4.45 is either not contended or 
not shown.

After the October 1999 rating decision, the veteran's 
representative argued that the 20 percent rating was 
protected, see 38 C.F.R. § 3.951(b), and that the veteran 
should receive "20% for the meniscectomy and an additional 
10% for the arthritis."  In assigning the ratings above - 20 
percent under Diagnostic Code 5258 and 10 percent under 
Diagnostic Code 5010-5003 - this is essentially what the 
Board has done.


ORDER

Entitlement to an evaluation of 20 percent, and no greater, 
for postoperative right knee injury, is granted subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to an initial evaluation greater than 10 percent 
for traumatic arthritis, right knee is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

